Citation Nr: 1342098	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating of 30 percent for generalized anxiety disorder for the period prior to February 12, 2011.

2.  Entitlement to an initial compensable rating for peripheral vascular disease of the right lower extremity.

3.  Entitlement to an initial compensable rating for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1979.

This matter initially came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran service connection for peripheral vascular disease of the right and left lower extremities, assigning initial noncompensable disability ratings, and for anxiety disorder, assigning an initial 10 percent disability rating.  The Veteran timely appealed to the Board, which, in a March 2012 decision, granted the Veteran an increased rating, to 30 percent, for anxiety disorder effective from February 12, 2011, but otherwise denied his claims for increase.

In October 2012, the Veteran's representative and VA's Office of General Counsel filed a joint motion for partial remand requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision insofar as it denied the Veteran's claim for entitlement to a rating of 30 percent for the period prior to February 12, 2011, for anxiety disorder and his claims for initial compensable ratings for his peripheral vascular disease of the right and left lower extremities.  The motion specifically indicates, however, that the question of a rating higher than 30 percent for anxiety disorder for the period from February 12, 2011, was not on appeal.  That same month, the Court granted the motion and remanded the case to the Board for compliance with its terms. 

The decision below addresses the Veteran's claim of entitlement to an initial 30 percent disability rating for anxiety disorder for the period prior to February 12, 2011.  The remaining claims on appeal are addressed in the remand that follows the decision.

The  issue of entitlement to a rating higher than 30 percent for anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

For the period prior to February 12, 2011, the Veteran's anxiety disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the requirements for an initial disability rating of 30 percent, but no higher, for anxiety disorder were met for the period prior to February 12, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In September 2006, the Veteran was issued VCAA notice pertaining to his underlying service connection claim.  Since the appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the September 2006 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in September 2007, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter notified the Veteran of what information and evidence is needed to substantiate his claim for increase, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  The Veteran underwent VA examination in February 2007; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiner conducted full psychological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.

Criteria & Analysis

The Veteran contends that his generalized anxiety disorder warrants an initial 30 percent disability rating for the period prior to February 12, 2011.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the May 2007 rating decision, the Veteran's anxiety disorder was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).  Under the General Rating Formula For Mental Disorders, to include anxiety disorder, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

The relevant medical evidence of record consists of the Veteran's ongoing treatment with private and VA treatment providers, as well as report of VA psychological examination conducted in February 2007.  Report of that examination reflects that the Veteran reported that he was married to his second wife and had four adult children, with whom he reported having an "excellent" relationship.  The examiner noted that the Veteran reported often feeling anxious and being "affected by his poor sleep and reactions of anxiety" that he believed affected his work performance.  However, he reported having been employed at the same job for nearly thirty years.  In particular, the Veteran complained of chronic problems with poor sleep.  The examiner noted that the Veteran's mood was anxious and depressed, with a constricted affect, although he was oriented and displayed unremarkable thought process and content.  The Veteran denied experiencing any hallucinations, delusions, or suicidal or homicidal ideation and reported that he did not experience panic attacks.  The examiner noted that the Veteran's symptoms, as described, "reflect a mild impairment in his social and occupational functioning."  The diagnosis was anxiety disorder, not otherwise specified, with depressive features.  The examiner assigned a Global Assessment of Functioning (GAF) score of 75 but noted that the Veteran's anxiety and sleep problems were affecting his job performance, particularly in dealing with his clients.  

Report of a private psychiatric evaluation conducted in July 2007 reflects that the private psychiatrist reported having treated the Veteran for psychiatric symptoms since 2001.  The psychiatrist noted the Veteran's symptoms of depressed mood, anxiety, sadness, loneliness, and decreased concentration.  The Veteran also complained of ongoing problems with insomnia and stated that he was having problems at work.  The examiner found the Veteran to be "very anxious" during the session, but no delusions or hallucinations were noted.  The Veteran's mood was anxious, with a depressed affect, but no suicidal or homicidal ideations were reported.  The Veteran was found to have normal memory and orientation, with mildly impaired concentration.  The diagnosis was recurrent major depression with anxiety and a rule-out diagnosis of generalized anxiety disorder.  The psychiatrist assigned the Veteran a GAF score of 55/65.

Report of a private psychiatric evaluation conducted in September 2010 reflects that the Veteran was divorced and living alone, although he reported that he continued to work full-time.  The Veteran stated that he was feeling "increasingly depressed" and continuing to experience insomnia, in part because he was experiencing nightmares.  He also stated that he was withdrawn and isolated and stated that these symptoms had begun to increase as he worked with more veterans who had served in the Gulf Wars.  He stated that he occasionally experienced suicidal ideations but never had any plan or intent.  He was noted to experience "chronic insomnia" as well as depression and anxiety.  His mood was noted to be depressed, with a constricted affect and mildly impaired concentration.  The examiner diagnosed the Veteran with posttraumatic stress disorder and moderate recurrent major depression.  The GAF score assigned was 55/60.  

Upon review of the above-identified evidence, the Board finds that the Veteran's anxiety disorder warranted an initial 30 percent rating for the period prior to February 12, 2011.  In so concluding, the Board finds persuasive the July 2007 and September 2010 psychiatrist's reports, in which the Veteran's treating private psychiatrist consistently observed that the Veteran reported ongoing problems with insomnia, anxiety, and depression.  These reports clearly describe that, for the initial rating prior to February 12, 2011, the Veteran experienced symptoms such as depressed mood, anxiety, and chronic sleep impairment, that warrant an initial 30 percent rating for that period.  Similarly, the February 2007 VA examiner found the Veteran to display an anxious, depressed mood and to complain of chronic sleep problems.  In addition, the VA examiner acknowledged that the Veteran's psychiatric symptoms had an effect on his job performance, a finding echoed by the private psychiatrist in both reports.  The Board notes that these documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above, but no higher, for the initial rating period prior to February 12, 2011.

In so finding, the Board acknowledges that the Veteran's private psychiatrist assigned GAF scores of 55/65 in July 2007 and 55/60 in September 2010.  However, according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes here that the Veteran has not at any time displayed any consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted only to occasional fleeting suicidal thoughts; but no formal ideation or plan has been identified at any time during the appeal period.  Further, the Veteran has consistently displayed some degree of success with both occupational and social functioning; he continues to maintain relationships with his four adult children and was gainfully employed at the same job for the entirety of the appeal period in question.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that a rating higher than that herein assigned is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 30 percent rating herein assigned for the initial rating period prior to February 12, 2011.

In sum, the evidence of record shows that, for the period prior to February 12, 2011, a rating of 30 percent, but no higher, for the Veteran's anxiety disorder is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013). 

The Board has considered the Veteran's contentions with regard to his claim for a higher rating for his anxiety disorder.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the rating assigned herein, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, a rating higher than the 30 percent assigned herein is not warranted under the pertinent criteria for any time during the period at issue.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial disability rating of 30 percent for the Veteran's service-connected anxiety disorder is warranted for the initial rating period prior to February 12, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial rating higher than that assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected anxiety disorder, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, as discussed above, his symptoms are all contemplated by the rating criteria.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the Veteran's psychiatric disability has not required frequent inpatient care or caused marked industrial impairment.  To the contrary, the Veteran continued to work full-time during the entirety of the period at issue.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating of 30 percent is granted for anxiety disorder for the period prior to February 12, 2011.


REMAND

As an initial matter, the Board notes that in March 2008, the Veteran submitted evidence in the form of a medical record from a private physician, which the Veteran alleged provides documentation of symptoms of his peripheral vascular disease.  However, the medical record was written in Spanish, and no English translation was provided.  On remand, the document must be translated into English so the Board may assess all evidence relevant to the Veteran's claim.

In February 2007, the Veteran underwent VA examination pertaining to his service-connected peripheral vascular disease of the lower extremities.  At that time, he was noted to complain of pain, numbness, and paresthesias in his lower extremities bilaterally.  He stated that he was unable to exercise due to his lower extremity problems, but he was working full-time without accommodations.  When asked if he experienced claudication and if so after how many yards of walking, the examiner responded "patient with claudication, having poor tolerance for ambulation (20-30 minutes)."  However, the examiner did not answer the question asked-after how many yards of walking did the Veteran display claudication.  The examiner also observed that the Veteran had no varicose veins but failed to provide a reading of the ankle-brachial index.  He was noted to have trophic changes to the lower extremities bilaterally, but no edema or temperature change was noted.  The examiner found the Veteran's pulses to be 1+ and symmetrical in the lower extremities.  The diagnosis was peripheral vascular disease.  A duplex study performed in March 2007 found the Veteran to have simple plaque formation of the superficial femoral artery with no evidence of compromised flow or any other abnormalities.  

In light of the fact that the most recent VA examinations were conducted in 2007, over six years ago, and in order to comply with the joint motion for partial remand, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his peripheral vascular disease of the right and left lower extremities.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must translate the medical record dated March 24, 2008, from Spanish to English.  The medical record is clearly marked and located in volume two of the Veteran's claim folder.

2.  The Veteran must be scheduled for VA examination to determine the current severity of his peripheral vascular disease of the right and left lower extremities.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached should be included.

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected peripheral vascular disease of the right and left lower extremities.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected bilateral lower extremity disability under the applicable rating criteria, including in particular a discussion of whether the Veteran experiences claudication on walking and, if so, at what distance such claudication occurs; and, whether he experiences trophic changes or diminished peripheral pulses.  The examiner must also identify the ankle-brachial index for each lower extremity.  A complete rationale must be given for all opinions and conclusions expressed.

3.  After completion of the above, review the expanded record and determine if initial increased ratings are warranted for peripheral vascular disease of the right and left lower extremities.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


